Foster, J.
The money contributed by the plaintiff to assist in. filling the quota of the town of Bedford, was not paid to the defendant town, or for its *327use or benefit. Such an expenditure has been held to be so far of a public nature and for an object within the appropriate sphere of municipal action, that the legislature could constitutionally authorize towns and cities to reimburse their citizens for voluntary contributions to a fund raised to defray the expense of obtaining recruits. Freeland v. Hastings, 10 Allen, 570. But the vote to refund the money did not create a debt in favor of the plaintiff against the town. Assuming that it was an express promise to pay him the sum he had expended, it was a promise not founded on any valuable or sufficient consideration. Dodge v. Adams, 19 Pick. 429. The precise question involved in the present case was determined by the court ir Shepard v. Turner, 13 Allen, 92; and there must be, on the agreed facts, Judgment for the defendants